Citation Nr: 0727665	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  05-31 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran had active service from November 1974 to April 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2007, the veteran testified before the undersigned at 
a Travel Board hearing at the RO.  A transcript is associated 
with the claims file.


FINDING OF FACT

1.  VA examiners and health care providers have diagnosed the 
veteran with PTSD, opioid dependence, major depressive 
disorder, panic disorder, and anxiety disorder; they have 
noted conflicting evidence regarding which disorders are 
responsible for the veteran's psychiatric symptoms; and they 
have been unable to separately identify which symptoms are 
attributable solely to his service-connected PTSD.  

2.  Applying the doctrine of resolving reasonable doubt in 
favor of the veteran, the Board finds that the veteran's PTSD 
is characterized by occupational and social impairment, with 
deficiencies in most areas, with symptoms of anxiety, 
depression, nightmares, isolation, exaggerated startle 
response, anger, prior suicide attempts, and a low GAF score 
of 40.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
finds that the criteria for an initial 70 percent disability 
evaluation for PTSD are met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In the present case, proper VCAA notice was provided to the 
veteran after the initial adjudication of his claim.  The 
unfavorable RO decision that is the basis of this appeal was 
already decided and appealed prior to VCAA enactment.  The 
Court acknowledged in Pelegrini that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the veteran has the right to content-
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.

In December 2005, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The December 2005 letter informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing his PTSD had 
increased in severity, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also specifically asked to provide "any evidence 
in your possession that pertains to your claim."  See 
38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the December 2005 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
an October 2006 SSOC provided him with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The veteran was 
provided with such notice in March 2006.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.
II.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2006).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

This is a case in which the veteran has expressed continuing 
disagreement with the initial rating assignment.  In general, 
when an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when the current appeal arose from the initially assigned 
rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's PTSD is currently rated 50 percent disabled 
under the criteria of 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411. That code, pursuant to 38 C.F.R. § 4.130 and the 
General Rating Formula for Mental Disorders, provides for the 
following pertinent evaluations:

50 percent for occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term 
memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships;

70 percent for occupational and social impairment, 
with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional 
rituals; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a work-like setting ); inability to establish and 
maintain effective relationships; and

100 percent for total occupational and social 
impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own 
name.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV).  A GAF score of 31 to 40 is defined as denoting 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  A GAF score of 
41 to 50 is defined as denoting serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 
242-244 (1995).

The evidence of record includes July 1998 VA hospitalization 
records showing the veteran was admitted with diagnoses of 
substance induced mood disorder, heroin dependency, and 
"rule out" PTSD.  He indicated at that time that he was 
experiencing more frequent memories of his traumatic stressor 
in service.  He was hospitalized again for heroin use in 
January 1999.

In September 1998, the veteran underwent VA examination.  It 
was noted that he wasnot working, and was not in touch with 
his mother or sister.  He had been a heroin user since the 
early 1980s and an alcohol user before that.  He did not have 
friends.  On examination, the veteran was irritable, alert, 
and cooperative.  The examinerreported that he had character 
pathology with features of passive aggressive dependence, 
borderline, and avoidant personality disorders.  This likely 
increased the difficulty the veteran had in dealing with his 
in-service traumatic event.  The veteran had been a drug user 
prior to military service.  Given this history, the examiner 
indicated that it was impossible to separate the veteran's 
psychiatric disorders from his drug use.  He had never had a 
period from which he was clean from alcohol and drugs.  The 
in-service traumatic event caused a great deal of depression 
and anxiety.  It changed his life, changed his ideas about 
having a family and children, and made him fearful of others.  
He avoided reminders of the incident.  He had trouble 
sleeping and trouble with concentration.  The diagnosis was 
PTSD features, recurrent major depression, and opioid 
dependence.  His GAF score was 45.  The examiner opined that 
the veteran suffered from moderate psychiatric incapacity.  
He had long term, chronic substance dependence in regard to 
PTSD.

In a September 1998 VA outpatient record, the veteran 
complained of nightmares and night-sweats.

In July 1999, the veteran underwent PTSD screening.  He was 
disheveled, anxious, nervous, and guarded.  He became very 
emotional when speaking about his in-service trauma.  The 
veteran had a history of drug and alcohol abuse and spending 
time in prison.  He had a history of depression and multiple 
suicide attempts.  He experienced nightmares.  He had poor 
relationships with people, including his family.

A March 2000 VA record shows the veteran indicated he had a 
relapse of heroin because of a flashback to his stressful in-
service trauma.

A May 2000 VA treatment record shows the veteran was admitted 
for detoxification with a twenty-year history of heroin abuse 
and a questionable history of PTSD.  He complained of 
depression and suicidal ideation.  He refused to discuss his 
PTSD diagnosis.

In August 2000, the veteran underwent examination for Social 
Security benefits.  He was diagnosed with PTSD, major 
depressive disorder, and substance abuse.  He appeared 
disheveled, nervous, guarded, depressed, and angry.  There 
was no thought disorder, and the veteran's speech was within 
normal limits for rate and volume.  His attention and 
concentration were limited, he was oriented, and he had some 
lapses in memory.  His insight and judgment were fair to 
poor.  He was fully capable regarding his activities of daily 
living.  He did not present as socially able.  He was nervous 
and withdrawn from people.  The veteran's initial interview 
suggested that he was too stressed, irritable, and socially 
withdrawn to function in a part- or full-time work setting.  
He would have a hard time maintaining hours and with 
maintaining an adequate supervisor-worker relationship.

A September 2003 VA record shows the veteran sought treatment 
for his heroin dependence.  The veteran had fair eye contact, 
he was cooperative and mildly anxious, his speech was clear 
and goal directed, he denied avoidance symptoms and suicidal 
ideation, and his memory was poor.  The diagnoses were opioid 
dependence, a history of other substance dependence, anxiety 
disorder, and rule out PTSD.  His GAF score was 45.

In July 2004, the veteran again underwent VA examination.  He 
said he did not trust people and did not relate to them.  He 
had last worked in March 1995.  He had never married, had no 
children, and never had a long-term relationship.  He 
currently lived with his mother in her house.  He had no 
friends and no hobbies.  The veteran complained of recurrent 
distressing thoughts of his assault in service almost every 
day.  He experienced nightmares and an exaggerated startle 
response.  He had no male friends as a result of his assault.  
He had difficulty falling asleep and maintaining sleep.  He 
experienced hypervigilance, difficulty concentrating, and 
irritability.  He was in a depressed mood almost every day.  
There were no recurrent thoughts of death or suicide.  He had 
two remote suicide attempts.

On examination, the veteran was casually and appropriately 
dressed with good hygiene.  He was cooperative and easily 
engaged.  He was alert and oriented.  He did not appear 
overtly anxious.  His speech was clear and coherent with 
normal rate, amount, volume, and articulation.  His affect 
was dysphoric, irritable, and angry.  His thought process was 
goal-directed and well-organized.  There were no signs of 
delusions or hallucinations.  The diagnoses were "rule out" 
PTSD and opioid dependence.  His GAF score was 50.  The 
examiner described the veteran's PTSD symptoms as moderate, 
and commented that the PTSD and symptoms of opioid dependency 
would cause some reduced productivity and some interference 
with his ability to interact effectively and work 
efficiently.

A June 2005 VA outpatient treatment record shows the veteran 
complained of insomnia, frequent distressing nightmares, 
daily intrusive images of the trauma, heightened irritability 
and aggression, social isolation, difficulty concentrating, 
anhedonia, depressed mood, and a sense of a foreshortened 
future.  He reported he had also been diagnosed with major 
depressive disorder.  He currently lived with his mother.  
The assessment was PTSD with symptoms in the severe range.  
He was unable to hold a job because of anger issues and 
unable to have relationships because of trauma issues.  The 
veteran's GAF score was 45.

A July 2006 VA outpatient record shows the veteran denied 
experiencing psychological or emotional problems during the 
past month.  He did not endorse significant psychiatric 
symptoms.

In August 2006, the veteran underwent another VA examination.  
Since his last examination, he had worked for one month but 
had too many arguments and conflicts with his co-workers, so 
he quit.  He had few social contacts.  He lived with his 
mother, so he had daily contact with her and had rare contact 
with his sister.  They used to have difficulties, but now his 
relationship with his mother was better.  The veteran 
described occasional heroin use in the past year, mostly 
whenever he was stressed out waiting for a VA decision on his 
claim.

The veteran indicated that he did not leave the house because 
he had a fear of people around him.  He was argumentative.  
He described intrusive thoughts.  He did not like to sleep 
because he experienced nightmares.  His inability to sleep 
interfered with his ability to work.  The extent of social 
and work impairment is nearly total.  The veteran is 
absolutely convinced that his trauma in service caused his 
condition.

On examination, the veteran's dress was casual, his eye 
contact was fair, and his grooming and hygiene were fair with 
disheveled hair.  His speech was normal, and his mood was 
depressed.  His affect was anxious and depressed.  The 
veteran was oriented, focused, and goal-directed.  He had no 
delusions or hallucinations, and his judgment was good.  
Insight was fair.

The veteran experienced recurrent thoughts daily, and 
nightmares four times a week.  He had marked evidence of 
avoidance of thoughts and activities that reminded him of the 
trauma.  He had markedly diminished interest or participation 
in significant activities.  He felt extreme detachment or 
estrangement from other people and had a marked restricted 
range of affect.  He demonstrated difficulty sleeping, 
irritability, anger, difficulty concentrating, 
hypervigilance, and exaggerated startle response.  The 
veteran also met the criteria for major depression, panic 
disorder with agoraphobia, and opioid dependence.  The 
examiner opined that the veteran was presenting himself as 
far worse than he objectively is but established a long track 
record of suffering from a wide array of symptoms focused on 
negative emotionality, physical problems and complaints, and 
increasing antisocial tendencies.

The diagnoses were major depression, panic disorder with 
agoraphobia, opioid dependence, personality disorder, and 
PTSD.  The examiner did not believe the veteran was any worse 
than previously rated due to his exaggerated report of his 
PTSD symptoms and the interdependent effects of his PTSD, 
drug dependence, depression, panic, anxiety, and personality 
disorder, which made it impossible to determine in this kind 
of evaluation the actual contribution of his PTSD to his 
disability.

The examiner said the veteran's symptoms likely caused great 
difficulty with interacting effectively at work and with 
significant others.  Currently, it was highly unlikely that 
the veteran could tolerate any form of work that required any 
interaction with other people.  This inability to work, 
though, was not due solely to his PTSD.  While the veteran 
was convinced that his PTSD caused all of his problems, it 
was impossible to determine the validity of that claim with 
any certainty within the context of this examination.  The 
examiner indicated that it was not possible to separate the 
effects of the PTSD and other disorders because the drug 
abuse, anxiety, and depression symptoms overlap almost 
entirely with the PTSD.  Only long-term treatment could 
provide this kind of information.

The diagnoses were PTSD, major depression, panic disorder 
with agoraphobia, and opioid dependence.  The GAF score was 
50, which the examiner noted was serious.

An April 2007 VA outpatient treatment record shows the 
veteran remained very symptomatic and severe.  He continued 
to isolate because of his anger level.  He did not believe he 
had a future.  He had disrupted sleep with severe nightmares.  
He was hypervigilent.  On examination, the veteran was 
casually dressed, with good hygiene and grooming.  He 
demonstrated restlessness.  His speech was normal.  He had a 
restricted range of affect, and his anxiousness and 
depression were appropriate.  The diagnosis was severe PTSD, 
with a GAF score of 40.

Based on a review of the claims file, the Board believes that 
the evidence is in relative equipoise as to whether a 70 
percent disability rating is warranted for the veteran's PTSD 
disability.  While there has been some conflicting evidence 
regarding which disorders are responsible for the veteran's 
symptoms, none of the examiners or providers has been able to 
separate which symptoms are attributable just to his PTSD.  
The veteran has also been diagnosed with opioid dependence, 
major depressive disorder, panic disorder, and anxiety 
disorder.  Specifically, the September 1998 and August 2006 
VA examiners indicated that the symptoms for PTSD and the 
other psychiatric disorders could not be separated.  
Therefore, in affording the benefit of the doubt to the 
veteran, the Board must consider all of the symptoms that 
have been attributed to the veteran's diagnosed psychiatric 
disorders.  

Based upon these considerations, the Board finds that the 
veteran has definitely demonstrated occupational and social 
impairment with deficiencies in most areas.  The evidence of 
record has shown that, at the beginning of the appeal period, 
the veteran had no friends and only very little contact with 
his mother and sister.  More recently, the evidence shows 
that the veteran lived with his mother, with whom he had some 
daily contact and had rare contact with his sister.  
Otherwise, he had no socialization.

In addition, the veteran indicated that he had not worked 
consistently since 1995.  He reported in August 2006 that he 
had attempted to work since his last examination but had quit 
due to incidents involving his coworkers.  He consistently 
reported that he was unable to socialize with men and had no 
romantic relationship with a woman for fifteen years.  His 
only consistent social contact was with his mother, with whom 
he lived.  An August 2000 Social Security Administration 
examination document shows the veteran was found to be not 
socially able.  He would be unable to successfully function 
in a work setting or establish a relationship with a 
supervisor.  In addition, a June 2005 outpatient treatment 
record shows the veteran would be unable to hold a job or 
have a relationship.  Therefore, although the August 2006 VA 
examiner indicated he believed the veteran was exaggerating 
his symptoms, the Board finds that the record as a whole 
raises a reasonable doubt as to whether his overall level of 
disability warrants a 70 percent rating.

The Board finds that an additional increase to a 100 percent 
evaluation is not warranted, because the veteran has not 
demonstrated total occupational and social impairment.  In 
this respect, the Board notes that the veteran indicated in 
August 2006 that he was able to obtain a job.  While he then 
quit because he had problems with his co-workers, he was able 
to maintain employment for at least a short period of time.  
In addition, he was able to maintain a relationship with his 
mother, such that the two of them could live together.  While 
he indicated that he most often took his meals upstairs to 
eat alone, he was nevertheless able to continue a 
relationship with her that he described as having improved.  
Therefore, total impairment is not shown by the evidence of 
record.

In addition, the veteran has not demonstrated gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
being a persistent danger of hurting himself or others, 
showing an intermittent inability to perform activities of 
daily living, or demonstrating disorientation or memory loss 
for names of close relatives or himself.  Therefore, the 
Board finds that an additional increase to a 100 percent 
rating is not warranted.

The Board has also considered the examiners' assignment of 
GAF scores between 40 and 50, considering all of the 
veteran's diagnoses.  As indicated above, none of the 
examiners or clinicians have been able to separate the 
veteran's symptoms associated with PTSD from his symptoms 
associated with his other diagnosed mental disorders.  
Therefore, the Board must consider the total GAF score 
assigned to the veteran.  According to DSM-IV, GAF scores 
ranging between 31 and 40, and 41 and 50 reflect some 
impairment in reality testing or communication or serious 
symptoms or impairment in social and occupational 
functioning.  This is characterized by suicidal ideation, 
severe obsessional rituals, having no friends, being unable 
to keep a job, or sometimes illogical speech.  See Carpenter 
v. Brown, supra.  While the veteran has not demonstrated all 
of the symptoms associated with these GAF scores, the Board 
finds that the characteristics of the veteran's PTSD are 
closely associated with the GAF scores assigned, and they do 
not indicate that an even higher disability rating should be 
assigned.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection, in May 1998, has his PTSD been 
more disabling than as currently rated under the present 
decision.

Therefore, applying the reasonable-doubt doctrine, the Board 
finds that the veteran's service-connected PTSD warrants a 70 
percent rating.  38 U.S.C.A. § 5107(b); Gilbert, supra.  
Therefore, a 70 percent rating, but no higher, is granted.


ORDER

An initial evaluation of 70 percent for post-traumatic stress 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary awards.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


